


 

Exhibit 10.12

 

TSPC, Inc.

Hughes Center, Suite 460

3993 Howard Hughes Parkway

Las Vegas, NV 89109

 

February 22, 2008

 

JPMorgan Chase Bank, N.A.

as Administrative Agent

10 South Dearborn, Mail Suite IL1-1729

Chicago, Illinois 60603

 

J.P. Morgan Securities Inc.

10 South Dearborn, Mail Suite IL1-1729

Chicago, Illinois 60603

 

Re:          TriMas Receivables Facility Second Amended and Restated Fee Letter

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Receivables Transfer Agreement, dated
as of June 6, 2002, as amended as of June 3, 2005, July 5, 2005, December 31,
2007 and February 22, 2008 (as amended, supplemented or otherwise modified and
in effect from time to time, the “Receivables Transfer Agreement”), by and among
TSPC, Inc., a Nevada corporation (the “Transferor”), TriMas Corporation, a
Delaware corporation, individually (the “Parent”), as collection agent (in such
capacity, the “Collection Agent”) and TriMas Company, LLC, a Delaware limited
liability company (“TriMas LLC”), as guarantor under the Limited Guaranty set
forth in Article IX thereto (in such capacity, the “Guarantor”), the several
commercial paper conduits identified on Schedule B thereto and their respective
permitted successors and assigns (the “CP Conduit Purchasers”), the several
financial institutions identified on Schedule B thereto and their respective
permitted successors and assigns (the “Committed Purchasers”), the agent bank
set forth opposite the name of each CP Conduit Purchaser and Committed Purchaser
on Schedule B thereto and its permitted successor and assign (the “Funding
Agent” with respect to the CP Conduit Purchasers and Committed Purchasers) and
JPMorgan Chase Bank, N.A., f/k/a JPMorgan Chase Bank, as Administrative Agent
(in such capacity, the “Administrative Agent”) for the benefit of the CP Conduit
Purchasers and the Committed Purchasers.  Capitalized terms used herein and not
otherwise defined have the meanings assigned to such terms in the Receivables
Transfer Agreement.

 

 

--------------------------------------------------------------------------------


 

In connection with the transactions contemplated by the Receivables Transfer
Agreement and the other Transaction Documents, the parties hereto hereby agree
as follows:

 

1.             Program Fee

 

Upfront Fee - On the date hereof, the Transferor hereby agrees to pay to the
Administrative Agent, for the benefit of each Committed Purchaser, a one time
fee, in an aggregate amount equal to the product of (a) 0.15%, and (b) the total
of the Commitments of the Committed Purchasers.

 

Used Fee - From the date hereof up to the occurrence of a Termination Date the
Transferor hereby agrees to pay to the Administrative Agent, for the benefit of
the CP Conduit Purchasers, a used fee for each Settlement Period payable on each
Settlement Date (or if such day is not a Business Day, the next succeeding
Business Day), in an amount equal to the product of (a) the average daily Net
Investment during the related Settlement Period, computed on the basis of the
actual number of days elapsed in such Settlement Period in a year of 360 days,
and (b) 1.05%.

 

Unused Fee - From the date hereof up to the occurrence of a Termination Date,
the Transferor hereby agrees to pay to the Administrative Agent, for the benefit
of the CP Conduit Purchasers or the Committed Purchasers, as applicable, an
unused fee for each Settlement Period payable on each Settlement Date (or if
such day is not a Business Day, the next succeeding Business Day), in an amount
equal to the product of (a) the difference between (i) the average daily
Aggregate Commitment and (ii) the average daily Net Investment during the
related Settlement Period, computed on the basis of the actual number of days
elapsed in such Settlement Period in a year of 360 days, and (b) 0.50%.

 

2.             Payment or Reimbursement of Miscellaneous Expenses.

 

The Transferor hereby agrees to pay (or to reimburse the Administrative Agent,
any CP Conduit Purchaser, any Committed Purchaser or any Funding Agent if the
Administrative Agent, such CP Conduit Purchaser, such Committed Purchaser or
such Funding Agent has previously paid) all expenses (including, without
limitation, reasonable attorneys’, accountants’, rating agencies’ and other
third parties’ fees and expenses, any filing fees and expenses incurred by
officers or employees of the Administrative Agent, the CP Conduit Purchasers,
the Committed Purchasers and/or the Funding Agents) incurred by or on behalf of
the Administrative Agent, the CP Conduit Purchasers, the Committed Purchasers
and the Funding Agents.

 

 

 

2

--------------------------------------------------------------------------------


 

3.             Miscellaneous.

 

                (a)  This letter agreement is the Fee Letter specified in the
Receivables Transfer Agreement, amends and restates in its entirety that certain
Amended and Restated Fee Letter dated July 1, 2005, among the Transferor, the
Administrative Agent, J.P. Morgan Securities Inc. and Park Avenue Receivables
Company LLC (the “Amended and Restated Fee Letter”), and shall be entitled to
all of the rights and the benefits, and subject to all of the limitations and
restrictions of, the Receivables Transfer Agreement as is such rights, benefits,
limitations and restrictions were set forth herein in their entirety. 
Notwithstanding the foregoing, the Used Fee and the Unused Fee as defined in and
due and owing under the Amended and Restated Fee Letter for the Settlement
Period ending February 29, 2008, shall survive the termination of the Amended
and Restated Fee Letter and shall be due and owing hereunder on the March 2008
Settlement Date.

 

                (b)  This letter agreement may be executed in any number of
counterparts, each of which, taken together, shall constitute one and the same
agreement.

 

                (c)  No amendment, modification or waiver of any provision of
this letter agreement shall be effective without the written agreement of each
of the parties hereto.  Any waiver or consent shall be effective only in the
specific instance and for the specified purpose for which given.

 

                (d)  This letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

If you are in agreement with the foregoing, kindly indicate your consent in the
space provided below.

 

 

TSPC, Inc.

 

as Transferor

 

 

 

 

 

by:

/s/ Robert J. Zalupski

 

 

Name:

Robert J. Zalupski

 

 

Title:

Vice President & Treasurer

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

Accepted and agreed as of the

date first above written:

 

JPMorganChase Bank, N.A.,

as Administrative Agent

 

by:

/s/ Cathleen D. Dettling

 

 

Name:

Cathleen D. Dettling

 

Title:

Vice President

 

J.P. Morgan Securities Inc.

 

 

by:

/s/ Sherri Gerner

 

 

Name:

Sherri Gerner

 

Title:

Executive Director

 

Park Avenue Receivables Company LLC

 

by:

JPMorgan Chase Bank, N.A., its Attorney-In-Fact

 

by:

/s/ Cathleen D. Dettling

 

 

Name:

Cathleen D. Dettling

 

Title:

Vice President

 

JPMorgan Chase Bank, N.A.,

as Committed Purchaser for Park Avenue Receivables Company LLC

 

 

by:

/s/ Cathleen D. Dettling

 

 

Name:

Cathleen D. Dettling

 

Title:

Vice President

 

JPMorgan Chase Bank, N.A.,

as Funding Agent for Park Avenue Receivables Company LLC

 

 

by:

/s/ Cathleen D. Dettling

 

 

Name:

Cathleen D. Dettling

 

Title:

Vice President

 

 

 

 

5

--------------------------------------------------------------------------------
